404 F.2d 855
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.RETAIL CLERKS INTERNATIONAL ASSOCIATION, LOCAL UNION NO. 899, AFL-CIO, et al., Respondents.
No. 22515.
United States Court of Appeals Ninth Circuit.
December 18, 1968.

Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Washington, D. C., Michael N. Sohn, Washington, D. C., (argued) and Thomas Silfen, Washington, D. C., Paul A. Cassady, Director, NLRB, Los Angeles, Cal., for petitioner.
Charles M. Arak, (argued), Robert M. Dohrmann, (argued) of Arnold, Smith & Schwartz, Los Angeles, Cal., for respondent.
Ted R. Frame, (argued), of Frame & Courtney, Coalinga, Cal., for intervenor, State-Mart, Inc.
Before BROWNING, DUNIWAY and CARTER, Circuit Judges.
PER CURIAM:


1
The National Labor Relations Board petitions for enforcement of its order entered on July 23, 1967. The decision and order of the Board are reported at 166 N.L.R.B. No. 92. The trial examiner found that respondent union had violated section 8(b) (7) (C) of the National Labor Relations Act as amended, 29 U.S.C. § 158(b) (7) (C), by picketing stores of an unorganized employer for more than 30 days, without filing an election petition and with a proscribed recognitional objective. The Board adopted the findings, conclusions and recommendations of the examiner. We are persuaded that those findings and conclusions are correct.


2
The order will be enforced.